This Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/4/2021 has been entered. Claims 1-8, 12-25 and 26 remain pending in this application. Applicant’s amendments have overcome each and every rejection set forth in the final office action mailed 6/8/2021.
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claim 1 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 1, Andel et al. (US PGPub 2009/0107980), the closes prior art of record, discloses a respiratory humidification system (see Fig. 1 and abstract) comprising a heating plate (Fig. 6, 110) included in the main housing, a heating element (Fig 6, electrical conductors 116, 118) providing heat to the heating plate, a shroud (Fig. 6, 130) configured to couple the heating element and the heating plate to the main body (see Fig. 8 of assembled system), and the shroud comprising at least one relief channel (Fig. 7, recesses 148, 150; see paragraph 27,the patches are not entirely disposed within the recesses, leaving a relief channel around them). Andel does not disclose “an intermediate layer including an adhesive configured to adhere the heating plate to the heating element and at least a portion of the shroud” and “wherein the at least one relief channel is shaped to receive excess adhesive when the heating 
Accordingly, claim 1 patentably defines over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.G./
Examiner, Art Unit 3785 

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799